Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 53-64 drawn to a peptide of 15 residues or less that inhibits human galectin-7 dimerization, the peptide comprising a sequence of formula II) in the reply filed on May 20, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific peptide where Xaa14 is L-Leu, Xaa15 is L-Asp, Xaa16 is L-Ser, Xaa17 is L-Val, Xaa18 is L-Arg, Xaa19 is L-Ile, and Xaa20 is substituted as any amino acid except L-Phe or D-Phe) in the reply filed on May 20, 2021, is acknowledged.    

Status of Claims
Claims 1-52 were originally filed on November 15, 2019. 
The amendment received on November 15, 2019, canceled claims 1-52; and added claims 53-72.
Claims 53-72 are currently pending and claims 53-55 and 61 are under consideration as claims 56-60 and 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claims 65-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.

Priority
The present application is a continuation of U.S. Application No. 15/576,609, filed on November 22, 2017, which claims status as a 371 (National Stage) of PCT/CA2016/050587 filed May 25, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/167,512 filed on May 28, 2015. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on November 15, 2019, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 53(i) as open-ended requiring a 2mer of the sequence of formula II (i.e., any two contiguous amino acid residues) and at most 15 residues whereby the claimed peptide ranges in length from 2 to 15 amino acid residues.  The scope of claim 53(ii) is interpreted as being open-ended requiring one of residues Xaa14-Xaa20 of (i) to be substituted. Moreover, it is noted that the peptide does not consist of a native sequence of human galectin-7.  Thus, when the peptide comprises the sequence of formula II where Xaa14 is L-Leu, Xaa15 is L-Asp, Xaa16 is L-Ser, Xaa17 is L-Val, Xaa18 is L-Arg, Xaa19 is L-Ile, and Xaa20 is L-Phe thereby consisting a natural fragment of human galectin-7 at positions 129-135, the peptide must also have a modification rendering it markedly different from the native sequence, e.g., C-terminal amidation, a substitution, and/or a D-stereoisomer.  Therefore, the scope of claim 53 is analogous to “comprising a sequence of SEQ ID NO: 1” above. 

Specification
The disclosure is objected to because of the following informalities: on page 12, lines 3536; page 23, lines 28-34; and page 33, lines 1-5, disclose amino acid sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-55 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between 
            Independent claim 53 includes a “peptide of 15 residues comprising (i) a sequence of formula II…or (ii) a variant of (i) wherein one of Xaa14, Xaa16, Xaa17, Xaa18, Xaa19, or Xaa20 is substituted….” The interpretation of this phrase is described above in the “Sequence Interpretation” section where the scope of claim 53(i) encompasses any 2mer (i.e., any 2 contiguous amino acids of formula II) and the scope of claim 53(ii) encompasses where one of the aforementioned residues is substituted thereby encompassing where one of the two contiguous amino acids is substituted.  The specification discloses only limited examples that are not representative of the claimed “peptide comprising a sequence of formula II or variant thereof in which one residue is mutated except for Xaa15” (hereinafter a “mutated peptide”) (i.e., there are no requirements for a necessary core sequence of structure for each peptide or mutated peptide); nor do the claims recite sufficient structural features which are common to members of the genus sufficient to demonstrate possession of the genus.  There is no requirement as to which residue or residues is necessary in order for a peptide or a mutated peptide to function in the inhibition of human galectin-7 dimerization.  A peptide can be any 2 contiguous amino acids of formula II where each possible dipeptide is expanded to include the corresponding D-amino acid (See Xaa14 to Xaa20 in claim 1).  Moreover, a mutated peptide expands the possible combinations encompassed where one of Xaa14, Xaa16, Xaa17, Xaa18, Xaa19, and Xaa20 is mutated.  However, the instant specification does not define what constitutes a mutated residue.  Therefore, there is no shared structural motif between a peptide or mutated peptide to suggest that there is a core sequence or residue that provides the function necessary to establish possession of the genus as a whole.  Thus, the claims are directed to peptides and mutated peptides with a certain function but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.
Alternatively, the written description requirement may be met by providing a representative number of species of the genera. In this, the specification discusses SEQ ID NOs: 1-8 where SEQ ID NOs: 1-2 comprise human galectin-7 residues 129-135, SEQ ID NOs: 3-4 comprise human galectin-7 residues 13-25, SEQ ID NOs: 5-6 comprise human galectin-7 residues 95-108, and SEQ ID NOs: 7-8 comprise human galectin-7 residues 85-102 (See instant specification, pg. 23, 2nd to last paragraph; pg. nd to last paragraph; pg. 32, last paragraph; claim 26).  SEQ ID NOs: 1-2 correspond to formula II of claim 1(i).  The instant specification also teaches four mutated peptides; namely, SEQ ID NOs: 9-12.  Each of SEQ ID NOs: 9-12 are based on formula II where Xaa15 is substituted to alanine (SEQ ID NO: 9), Xaa16 is substituted to alanine (SEQ ID NO: 10), Xaa18 is substituted to alanine (SEQ ID NO: 11), and Xaa20 is substituted to alanine (SEQ ID NO: 12) (See instant specification, pg. 34, Table 1).  Example 2 and Figure 2A demonstrate that the dimerization of human galectin-7 decreases in the presence of SEQ ID NO: 2 (See instant specification, pg. 33, 1st paragraph; Figure 2A).  Similar results were obtained with SEQ ID NOs: 4, 6, and 8 (See instant specification, pg. 33, 1st paragraph; Figure 2C).  Example 4 and Figure 9 demonstrate that SEQ ID NOs: 10-12 (i.e., mutated peptides) reduced human galectin-7 dimerization, but SEQ ID NO: 9 (i.e., where Asp is substituted with alanine) abrogated the ability of the peptide disrupt human galectin-7 dimerization (See instant specification, pg. 34 1st full paragraph; Figures 9A-9E).  As such, the instant specification provides evidence that the Asp residue at position Xaa15 is crucial for a peptide or mutated peptide to function as an inhibitor of human galectin-7 dimerization.  Although, the claimed mutated peptide does not encompass where the Asp residue at position Xaa15 is mutated, the claimed peptide does not require a Xaa15 to be part of the sequence of formula II.  Moreover, the examples demonstrate that a single substitution can have detrimental effects on the function of the claimed peptide or mutated peptide.  Thus, such examples in the instant specification are not representative of the scope of claim 53(ii) because these three substitutions encompass a single substitution at a specific amino acid location in SEQ ID NO: 2 whereas the scope of claim 53(ii) encompasses a single mutation including substitution to any other naturally occurring or non-naturally occurring residue, deletion, and/or chemical modifications (e.g., a substitution that can change the net charge of the peptide, etc.).  Thus, the examples in the instant specification and claims are not sufficient for the skilled artisan to envisage any dipeptides of formula II and/or other mutations at the other residue sites which preserve function nor to envisage those mutations other than substitutions at Xaa16, Xaa18, and Xaa20 with alanine with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of peptides and mutated peptides, which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
While the general knowledge and level of skill in the art for a “peptide” and a “mutated peptide” is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for a “peptide” and a “mutated peptide”.  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant (e.g. any dipeptide of formula II, and any mutation at any one location except Xaa15), the limited examples in the specification (please refer to SEQ ID NOs: 1-12 and Examples 2 and 4 in the Specification) is insufficient to teach the entire genus.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicants do not appear to be in possession of the claimed genus.  Therefore, claims 53-55 and 61 do not meet the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 53-55 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. U.S. Publication No. 2012/0328568 A1 published on December 27, 2012 (cited in the IDS received on 11/15/19).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	 For claims 53-55, with respect to a peptide of 15 residues or less comprising a sequence of formula II where Xaa14 is L-Leu, Xaa15 is L-Asp, Xaa16 is L-Ser, Xaa17 is L-Val, Xaa18 is L-Arg, Xaa19 is L-Ile, and Xaa20 is L-Phe as recited in instant claim 53; with respect to where the peptide has 10 residues or less as recited in instant claim 54; and with respect to where the peptide has 7 residues as recited in instant claim 55:
Cummings et al. teaches pharmaceutical compositions comprising a galectin such as Gal-4, Gal-8, Gal-7, Gal-9 or fragments thereof provided the galectin comprises a C-terminal carbohydrate recognition domain in the production of a medicament for the treatment of prevention of a pathogenic infection (See Cummings specification, paragraphs [0007]).  More specifically, Cummings et al. discloses pharmaceutical compositions comprising a C-terminal fragment of less than 50, 40, 30, 20, or 10 amino acids of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, and/or SEQ ID NO: 4 (See Cummings specification, paragraphs [0014]).  SEQ ID NO: 2 is the human galectin-7 amino acid sequence (See Cummings specification, paragraphs [0098]).  When comparing SEQ ID NO: 2 of Cummings with instant SEQ ID NO: 1, there is 100% identity with residues 130-136.  Plus, given that Cummings’ SEQ ID NO: 2 is 136 residues in length and given that residues 130-136 are located at the C-terminus, it would then 

	For claims 53(ii) and 61, with respect to where the peptide comprises a variant of (i) wherein Xaa20 is substituted to any amino acid except L-Phe or D-Phe (as elected, See “Restriction Requirement” above) as recited in instant claims 53(ii) and 61; and with respect to where the peptide does not consist of a native sequence of human galectin-7 as recited in instant claim 53: 
Cummings et al. teaches that the terms “Gal-4”, “Gal-7”, “Gal-8”, “Gal-9” and N- and C-terminal binding domains include minor changes and derivatization may result in a molecule that continues to bind beta-galactoside and it is intended that the term include such isoforms, homologs, analogs, variants, fragments or derivatives thereof (See Cummings specification, paragraph [0099]).  Analogs may differ from naturally occurring proteins or peptides by conservative amino acid sequence differences or by modifications which do not affect the sequence or both (See Cummings specification, paragraph [0100]).  For example, conservative amino acid changes may be made, which although they alter the primary sequence of the protein or peptide, do not normally alter its function (See Cummings specification, paragraph [0100]).  Conservative amino acid substitutions typically include substitutions including tyrosine for phenylalanine (See Cummings specification, paragraph [0100]).  Therefore, given that Cummings et al. suggests a galectin-7 peptide fragment having less than 10 or 20 residues derived from the C-terminal domain of galectin–7, given that the claimed substitution at position Xaa20 encompasses any substitution including a conservative substitution, i.e., Tyr for Phe, and given the finite number of residues that can be substituted in the peptide fragment, i.e., less than 10 or 20 residues, an ordinary skilled artisan would be motivated to try to substitute the Phe at Xaa20 with Tyr as further articulated below. 

	For claim 53, with respect to where the peptide inhibits human galectin-7 dimerization:
since the teachings of Cummings et al. teach a peptide comprising a C-terminal fragment of less than 15 or 20 residues that contains instant SEQ ID NO: 1 where the peptide fragment encompasses Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., inhibiting human galectin-7 dimerization) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the teachings of Cummings et al. necessarily satisfy the claim limitation as recited in instant claim 53. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Cummings et al. does not expressly teach a peptide of 15 residues or less comprising a variant sequence of formula II where Xaa20 is substituted as recited in instant claims 53 and 61, where the peptide has 10 residues or less as recited in instant claim 54, where the peptide has 7 residues as recited in instant claim 54.  However, the teachings of Cummings et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a peptide of 15 residues or less comprising a variant sequence of formula II where Xaa20 is substituted as recited in instant claims 53 and 61, where the peptide has 10 residues or less as recited in instant claim 54, where the peptide has 7 residues as recited in instant claim 54, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Cummings et al. and try to utilize a C-terminal fragment of galectin-7 having less than 10 or 20 residues wherein the less than 10 or 20 residues comprise the sequence of formula II where Xaa14 is L-Leu, Xaa15 is L-Asp, Xaa16 is L-Ser, Xaa17 is L-Val, Xaa18 is L-Arg, Xaa19 is L-Ile, 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to try given that there are a finite number of possible C-terminal fragments of human Gal-7 that are 10 or 20 residues or less in length that comprise SEQ ID NO: 1 with a conservative substitution such as Tyr for Phe since there are 136 total residues in the human Gal-7 amino acid sequence and since the sequence of formula II is located at positions 130-136 of the human Gal-7 sequence.  Therefore, the C-terminal fragments of less than 10 or 20 residues of Cummings et al. were used for killing selected strains of bacteria expressing host-like antigens, and thus, utilizing a C-terminal fragment of less than 10 or 20 residues that comprises instant SEQ ID NO: 1 with a conservative substitution at position Xaa20 such that Tyr is substituted for Phe would support the killing of selected strains of bacteria expressing host-like antigens by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 53-55 and 61 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-19 of U.S. Patent No. 10,519,239 B2 issued on December 31, 2019 (Chatenet et al.) in view of Cummings et al. U.S. Publication No. 2012/0328568 A1 published on December 27, 2012 (cited in the IDS received on 11/15/19).
Chatenet et al. claims a peptide which is one of the following sequences: SEQ ID NOs: 2, 4, 6, or 8, or a salt thereof (See claims 1-2, 7, 9, 11, and 13).  Chatenet et al. also claims methods of using SEQ ID NO: 2 (See claims 6, 8, 10, 12, and 14-19). When comparing Chatenet’s SEQ ID NO: 2 with a sequence of claimed formula II, there is 100% identity where Xaa14 is L-Leu, Xaa15 is L-Asp, Xaa16 is L-Ser, Xaa17 is L-Val, Xaa18 is L-Arg, Xaa19 is L-Ile, and Xaa20 is L-Phe.  Moreover, Chatenet’s SEQ ID NO: 2 is 7 amino acids in length thereby satisfying the claim limitations with respect to where the peptide is 15 residues or less as recited in instant claim 53, the peptide has 10 residues or less as recited in instant claim 54, and the peptide has 7 residues as recited in instant claim 55.  Chatenet’s SEQ ID NO: 2 also does not consist of a native sequence of human galectin-7 because the C-terminus is amidated.  
	However, Chatenet et al. does not claim a variant where one of Xaa14, Xaa16, Xaa17, Xaa18, Xaa19, or Xaa20 as recited in instant claims 53(ii) and 61. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654